124 Ga. App. 151 (1971)
183 S.E.2d 90
WHITE
v.
WRIGHT et al.
46104.
Court of Appeals of Georgia.
Submitted April 5, 1971.
Decided July 1, 1971.
Marson G. Dunaway, Jr., for appellant.
Mundy, Gammage & Cummings, William W. Mundy, for appellees.
PER CURIAM.
After filing his complaint plaintiff made a motion to add another party defendant, Richard Wright, attaching to the motion an amended complaint alleging that the added party's negligence combined with the original defendant's negligence in causing plaintiff's injuries and damages. The trial court denied plaintiff's motion to add a party defendant and further dismissed the plaintiff's attempt to add the same party defendant by an amendment to his complaint. These judgments are not final. Zappa v. Ewing, 117 Ga. App. 362 (160 SE2d 640). There is no certificate of the judge either under Ga. L. 1968, p. 1072 (Code Ann. § 6-701 (a2)) or CPA § 54 (b) (Code Ann. § 81A-154 (b)). The appeal is premature and must be dismissed. See Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663); American Mut. Liab. Ins. Co. v. Moore, 120 Ga. App. 624 (171 SE2d 751).
Appeal dismissed. Bell, C. J., Pannell and Deen, JJ., concur.